Case 3:17-cr-00037-DJH Document 202 Filed 09/19/19 Page 1 of 1 PageID #: 1159




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                    LOUISVILLE DIVISION


UNITED STATES OF AMERICA, )
   Plaintiff,             )
                          )
V.                        )
                          )                                 CASE NO: 3:17-cr-37-DJH
 CHEROSCO BREWER,         )
   Defendant              )                               Electronically Filed



                                           ORDER


        Motion having been made, and the Court having been duly advised,

        IT IS HEREBY ORDERED THAT counsel for the Defendant shall adopt, supplement, or

withdraw the pro se motions filed by Mr. Brewer (D.N. 195; D.N. 196) by the 1st day of October,

2019.

          September 19, 2019




                                                            David J. Hale, Judge
                                                         United States District Court
